     Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

ROBERT HARVEY FULLER,                     )
                                          )
Plaintiff,                                )
                                          )
v.                                        )
                                          )        Civil Action No.
KOCH FOODS, INC.;                         )        2:17-cv-00096-ECM-WC
KOCH FOODS OF ALABAMA,                    )
LLC; and MELISSA                          )                OPPOSED
MCDICKINSON                               )
                                          )
Defendants.                               )

             DEFENDANTS' MOTION FOR LEAVE TO CONDUCT
                     DISCOVERY OUT OF TIME

       COME NOW Defendants Koch Foods, Inc., Koch Foods of Alabama, LLC,

("Koch Foods") and Melissa McDickinson (“McDickinson”) and move the Court

for an order allowing additional discovery. The case is currently set to be ready for

trial during or after October, 2019, and dispositive motions are pending before the

Court. This Motion does not seek to postpone the trial date, nor change the

dispositive motion deadline. In support of this motion, Defendants state the

following:

1.     PROCEDURAL AND FACTUAL BACKGROUND

       1.     This case arises from termination of Plaintiff's employment from

Koch Foods of Alabama, LLC. Plaintiff asserts claims for sexual harassment, sex



                                         1
    Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 2 of 14



discrimination and retaliation. Plaintiff seeks to recover lost wages, front pay,

mental anguish, and punitive damages from Defendants. (Doc 70 at 12). In

particular, Plaintiff claims, as part of his mental anguish damages, that he was

unable to support his family because of his termination from Koch Foods.

      2.     Plaintiff alleges that one of the events upon which he bases his sexual

harassment claim occurred at Bar 19 which is a nightclub that Plaintiff owned and

operated. Commerce Restaurant Concepts, LLC ("CRC") is the commercial entity

that owned and operated Bar 19. Importantly, Plaintiff worked at Bar 19 both

during and after his employment with Koch Foods of Alabama. At various times,

Plaintiff earned a salary from Bar 19 and also received income in the form of tips

from bartending. In October of 2015, CRC closed the bar, and according to

Plaintiff, this resulted in a financial loss of at least a quarter of a million dollars to

him and the other owners. (Excerpts of the Deposition testimony of the Plaintiff,

attached hereto Exhibit 1, at 16-19, 283, 286, 499).

      3.     Plaintiff alleged Bar 19, through its owner, CRC, employed Joe

Sutton as a back bar helper. Plaintiff and Joe Sutton claim that Joe Sutton was

present on the night McDickinson visited Bar 19, during which Plaintiff alleges she

engaged in misbehavior that he claims is actionable in this case.

      4.     The Uniform Scheduling Order in this case was entered on January

19, 2018. Pursuant to that Order, the discovery deadline in this matter was August



                                            2
    Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 3 of 14



3, 2018. (Doc. 90). The Court later extended the discovery deadline to September

7, 2018 (Doc 112).

      5.    Koch Foods served its First Interrogatories and Requests for

Production of Documents on the Plaintiff on January 23, 2018. (Doc. 139-2). The

Interrogatories requested that Plaintiff provide information regarding his post-

termination employers (Doc. 139-2, Interrogatory No. 2), persons who might have

documents responsive to Koch Foods' Requests for Production (Interrogatory No.

8), and whether the Plaintiff had been self-employed (Doc. 139-2, Interrogatory

No. 12).

      6.    The Plaintiff responded to Koch Foods' Interrogatories and Requests

for Production, supplemented his responses, then finally served his Third Amended

Responses to Koch Foods' First Interrogatories on June 26, 2018. (Doc. 139-2). In

none of his responses to discovery did the Plaintiff ever list CRC as one of his

employers (Doc. 139-2, Interrogatory No. 2). He also failed to identify Emmett

Hampton ("Hampton") - his personal attorney, brother, and co-investor in CRC,

preparer of CRC's Articles of Incorporation and the Registered Agent for CRC - as

one who might have documents or information responsive to Koch Foods'

Interrogatories or Requests for Production (Doc. 139-2, Interrogatories 8, 9). The

Plaintiff never stated that he considered himself to be self-employed (Doc. 139-2,

Interrogatory No. 12).



                                        3
     Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 4 of 14



         7.       On June 21, 2018, Defendants deposed Plaintiff. Plaintiff testified he

did not know the names of the bartenders who might have been present during

events he alleges or who might have documents pertaining to those events (Ex. 1 at

16-18). Plaintiff stated that he would have to consult records for CRC and his

business partners, Drue (sic) Fortune and Hampton, to find such names and

documents. (Ex. 1 at 16-18, 286). He also stated that Hampton kept the books and

records for CRC and should have documents and knowledge regarding CRC (Ex. 1

at 18, 175, 287).

         8.       Despite his Interrogatory answers, Plaintiff admitted in his deposition

that he owned 33 percent of CRC, which operated Bar 19 (Ex. 1 at 283); that he

received a salary from CRC and earned tips (Ex. 1 at 290, 293); that he worked at

Bar 19 four or five days a week while he was also employed at Koch Foods and

continued working there after his employment with Koch Foods ended. (Ex. 1 at

497). To date, the Plaintiff has not supplemented his Initial Disclosures, Answers

to Interrogatories, nor Requests for Production with names or documents which

Koch Foods ultimately had to try and obtain directly from the third party, CRC.1


1
  In responding to a request for production the responding party is responsible for all items in "the responding party's
possession, custody, or control." Fed. R. Civ. P. 34(a)(1) . However, actual possession, custody or control are not
required; rather, "control" for purposes of discovery includes a party's "legal right to obtain the documents requested
upon demand." Sergeeva v. Tripleton Int'l Ltd., 834 F.3d 1194 (11th Cir. 2016) (quoting SeaRock v. Stripling, 736
F.2d 650 , 653-54 (11th Cir. 1984)). Under Alabama's Limited Liability Company Act, § 10-12-16, Ala. Code
1975, the Limited Liability Company ("LLC") shall maintain certain records and books§ 10-12-16(a). Further, a
member of the LLC has the right to inspect and copy for any proper purpose, upon reasonable request, the books and
records of the limited liability company, wherever situated. § 10-12-16(b), Ala. Code 1975. As a 33% owner of
CRC, Plaintiff had the right to request such records requested from the LLC in which he was a 33% owner.


                                                           4
    Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 5 of 14



Plaintiff has never produced any records or other information to show what income

he earned from Bar 19 before, during, or after his employment with Koch Foods.

       9.   On July 10, 2018, Koch Foods issued a Rule 45 subpoena to CRC.

(Koch Foods Subpoena to CRC, filed as Exhibit 2). The subpoena sought records

of wages CRC paid to the Plaintiff in this case; records evidencing the work

schedule of the Plaintiff in this case while he was employed by CRC; records

pertaining to another employee of CRC, Joe Sutton, identified by the Plaintiff in

this case as a co-worker and witness to the alleged encounter with Defendant

McDickinson; and receipts for purchases made by patrons of Bar 19 who are

alleged to have been witnesses to the events underlying the Complaint, including

McDickinson. (Ex. 2). CRC refused to pick up the subpoena which was served via

certified mail. Ultimately, the subpoena was hand delivered to the business office

of the registered agent for CRC on August 21, 2018. (August 21, 2018 Letter via

Hand Delivery to Hampton, filed as Exhibit 3).

      15.   On July 16, 2018 McDickinson issued a subpoena to CRC requesting

time and pay records on Joe Sutton for February 1 through May 29, 2015.

(McDickinson Subpoena to Commerce Restaurants Concepts, LLC c/o Emmett

Hampton 609 McDonough St. in Montgomery, AL, filed as Exhibit 4). There was

difficulty in serving the subpoena, but Proof of Service was made on August 18,

2018. (McDickinson Proof of Service of Subpoena to CRC, filed as Exhibit 5).



                                        5
    Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 6 of 14



      16.    CRC     failed   to   respond       to   the   properly   served   subpoena.

McDickinson’s attorney sent a letter by email, fax and text, to Hampton on August

31, 2018. Hampton was asked to take pains to search for and produce time and

pay records as requested in the subpoena as soon as possible because the

deposition of Joe Sutton was set and discovery was ending in one week. There was

no response to the letter.

        17. When CRC did not timely respond to its subpoena, Koch Foods also

sent letters and made phone calls to Hampton seeking compliance with the

subpoena. (August 30, 2018 Letter to Hampton, filed as Exhibit 6).

      18.    In a phone conversation on September 4, 2018, Hampton promised to

look for and provide the responsive records by the end of the week, but never did.

(September 14, 2018 Letter to Hampton, filed as Exhibit 7).

      19.    On October 15, 2018, Koch Foods filed a motion to compel (Doc

166). The Court granted the Motion on the same date and gave CRC until October

25, 2018, to respond to the subpoena. (Doc 167). Koch Foods sent the order to

Hampton, but he failed to respond by the Court's deadline. (October 16, 2018

Letter to Hampton, filed as Exhibit 8).

      20.    On multiple occasions between October 25, 2018, and November 23,

2018, Koch Food sought compliance with the Court order by phone and email.

Koch Foods' counsel sent an additional letter via overnight delivery to Hampton



                                             6
    Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 7 of 14



once again asking for CRC's response to the subpoena by November 26, 2018, and

stating that Koch Foods would have to file a motion for contempt otherwise.

(November 26, 2018 Email to Hampton, filed as Exhibit 9).

      21.    On November 27, 2018, Hampton telephoned counsel for Koch Foods

and claimed his email was not working properly and that he had not received any

emails. That same day, Hampton sent a letter claiming that CRC had no responsive

records, including no records of Plaintiff's employment and no records of any

charges made by customers in 2015. The letter provided no explanation as to what

happened to the records, where else the records might be kept, or who might have

kept the records. ("CRC's response") (Letter from Hampton, filed as Exhibit 10).

      22.    On January 30, 2019, Defendants conferred with Plaintiff regarding

the proposed motion in an effort to resolve this matter without judicial

intervention. (January 30-31 Email Correspondence between counsel for the

parties, filed as Exhibit 11). Plaintiff opposed the motion, but did not explain his

reason for doing so. Instead, his counsel asked for an in-person meeting at some

point during the trial of another matter. Counsel for the parties did not confer

during the trial about this matter. To date, Plaintiff has not explained the basis for

his opposition or otherwise offered any proposed compromise to resolve this

matter without judicial intervention.

II. SCOPE OF ADDITIONAL DISCOVERY REQUESTED



                                          7
       Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 8 of 14



         Defendants seek the opportunity to depose Hampton and Dru Fortune - the

co-owners of CRC. The depositions would be to specifically learn where

documents regarding CRC's employees and business records were kept, the names

of any Bar 19 employees, whether Plaintiff or any other person ever kept or

possessed such records, whether such records were lost or destroyed, and who

other than Hampton might have had possession of the documents in question, such

as an accountant or another representative, employee, owner or agent of CRC. The

limited discovery Defendants seek would also likely include the issuing of

subpoenas to persons identified by Hampton and Fortune as having been, or who

may have been in custody, or control of the records. Such discovery could also

include taking follow-up depositions of those persons identified by Hampton and

Fortune who may have, or may have at some point in time, custody or control of

the records relating to the Plaintiff's employment with CRC and transactions and

events which the Plaintiff alleges occurred on the premises of "Bar 19," an entity

owned and operated by CRC and where the Plaintiff worked.

III.     ARGUMENT.

         Rule 16(b)(4) provides that once a scheduling order is entered, it "may be

modified for good cause and with the judge's consent." FED. R. CIV. P. 16(b)(4).

The Rule recognizes that "the parties will occasionally be unable to meet

[deadlines] because scheduling order deadlines are [generally] established



                                          8
    Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 9 of 14



relatively early in the litigation." O'Connell v. Hyatt Hotels of P.R., 357 F.3d 152,

154 (9th Cir. 2004). A court may extend a scheduling order deadline upon a

showing of good cause. Sosa v. Airprint Systems, Inc., 133 F.3d 1417 , 1419 (11th

Cir.1998).    Good cause requires that "the `party seeking relief . . . show that the

deadlines cannot reasonably be met despite the diligence of the party needing the

extension.'" S & W Enters. LLC v. Southtrust Bank of Ala., 315 F.3d 533, 535 (5th

Cir. 2003) (quoting 6A Charles Wright & Arthur Miller, Federal Practice and

Procedure § 1522.1 (2d ed. 1990)). See also FED. R. CIV. P. 16 advisory

committee's notes (1983 amendment). Federal courts have analyzed the following

factors to determine whether there is good cause: "`(1) the explanation for the

failure to [conform to the scheduling order]; (2) the importance of the [proposed

modification]; (3) potential prejudice in allowing the [proposed modification]; and

(4) the availability of a continuance to cure such prejudice.'" Sw. Bell Tel. Co. v.

City of El Paso, 346 F.3d 541 (5th Cir. 2003) (quoting S & W Enters., 315 F.3d at

536) (reviewing an untimely motion for leave to amend and untimely submission

of expert reports).

      Pursuant to this test, Koch Foods should be allowed to engage in limited,

additional discovery regarding CRC. First, the primary reasons for its inability to

obtain the needed information prior to the discover deadline rests with Plaintiff for

failing to disclose CRC in his written discovery responses, failed to produce



                                          9
   Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 10 of 14



documents related to his earnings at CRC, and CRC's extensive delay in

responding to Koch Foods' subpoena. Second, the proposed discovery is vitally

important as the records of CRC pertain to Plaintiff's damages claim, additional

witnesses to the alleged events, and documents which would show the times and

dates of McDickinson's purchases from Bar 19. Such records are critical to

Defendants' statute of limitations defense. Finally, there is no prejudice to the

Plaintiff in allowing the additional, limited discovery, because the trial date is eight

months away and the discovery sought is limited in time and scope. Thus, a

continuance of any other deadline is not needed. See Sw. Bell Tel. Co. v. City of El

Paso, 346 F.3d 541 (5th Cir. 2003).

      In sum, Plaintiff's actions, and those of his attorney brother, have denied

Defendants access to critical discovery. Plaintiff omitted reference to CRC in his

written discovery responses and then pointed to his brother Hampton as the

individual with knowledge of and access to CRC records. Hampton then delayed in

responding to Koch Foods' subpoena until after the discovery deadline passed, and

not at all to McDickinson’s subpoena, and only then divulged that he had no such

records. Their actions have left Defendants in the untenable position of being

unable to conduct further discovery to ascertain the whereabouts of the records, or

to identify other individuals who might have access to, or knowledge of the

records. As a result of diligent efforts, but callous refusals to respond to lawfully



                                          10
      Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 11 of 14



issued subpoenas, Defendants should be permitted to conduct limited, additional

discovery to obtain the requested Bar 19 records, or the Plaintiff’s claim for

damages circumscribed.

IV.     CONCLUSION.

        Koch Foods diligently attempted obtain records and witness information

from Bar 19 that are material to defend against Plaintiff's claims. Shortly after the

Plaintiff's deposition Koch Foods used a subpoena to try and obtain those records

from the non-party, CRC. CRC refused to respond for over five (5) months and

ultimately CRC did not produce any documents. When CRC did finally respond,

in the face of a threatened Motion for Contempt, CRC's registered agent did not

provide managers' names and contact information at all but merely stated that he

did not have any records and that CRC managers did not have any records, either.

That same CRC registered agent refused to respond at all to McDickinson’s

requests.     Defendants will be denied substantial justice and suffer irreparable

harm if not allowed to pursue the requested additional discovery, that does not

harm or cause any hardship to Plaintiff. Therefore, Defendants respectfully asks

this Court to allow for thirty (30) days in which to depose Hampton and Fortune;

and, sixty (60) days following the same to issue subpoenas and depose key third

parties, not to exceed four (4) in number, Hampton may identify, for a total of

ninety (90) days in which to conduct additional discovery relating to records of a



                                         11
   Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 12 of 14



key witness’ employment and the Plaintiff's employment with and ownership of

CRC.

       WHEREFORE, premises considered, Defendants move the Court to reopen

discovery, for an additional period of up to ninety (90) days and for the limited

purpose of obtaining discovery of the information sought in Defendants’

subpoenas to CRC, plus such other further or different relief the Court may deem

appropriate in the circumstances.

                                            Respectfully submitted,


                                            s/ Rachel V. Barlotta
                                            RACHEL V. BARLOTTA
                                            BENTLEY H. PATRICK
                                            SHARONDA C. FANCHER
                                            Attorneys for Defendants
                                            Koch Foods, Inc. and Koch Foods of
                                            Alabama, LLC


BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC
Wells Fargo Tower
420 North 20th Street, Suite 1400
Birmingham, AL 35203
(205)328-0480 Telephone
(205)322-8007 Facsimile


                                     /s/ Marion F. Walker with permission
                                     Marion F. Walker
                                     ASB-0734-L73M
                                     mfwalker@fisherphillips.com
                                     FISHER & PHILLIPS LLP


                                       12
Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 13 of 14



                               2323 2nd Avenue North
                               Birmingham, AL 35203
                               Telephone: (205) 327-8354
                               Facsimile: (205) 718-7607

                               Corey Goerdt
                               Georgia Bar No. 437210
                               cgoerdt@fisherphillips.com
                               FISHER & PHILLIPS LLP
                               1075 Peachtree Street, NE, Suite 3500
                               Atlanta, Georgia 30309
                               Telephone: (404) 231-1400
                               Facsimile: (404) 240-4249

                               Counsel for Defendant
                               Melissa McDickinson




                                 13
   Case 2:17-cv-00096-ECM-SMD Document 210 Filed 02/27/19 Page 14 of 14




                           CERTIFICATE OF SERVICE


         I hereby certify that on this, the 27th day of February, 2019, this document

was served on counsel of record listed below via the court's e-filing system and

email:

         Cynthia Forman Wilkinson
         Wilkinson Law Firm PC
         215 N. Richard Arrington Jr. Blvd., Suite 200
         Birmingham, AL 35203
         205-250-7866
         Fax: 205-250-7869
         Email: wilkinsonefile@wilkinsonfirm.net

         Heather Newsom Leonard
         Heather Leonard, PC
         2105 Devereux Circle; Suite 111
         Birmingham, AL 35243
         205-977-5421
         Fax: 205-278-1400
         Email: heather@heatherleonardpc.com

         Alicia Kay Haynes
         Charles E. Guerrier
         Haynes & Haynes, PC
         1600 Woodmere Drive
         Birmingham, AL 35226
         205-879-0377
         Fax: 205-879-3572
         Email: akhaynes@haynes-haymes.com
         Email: cguerrier@haynes-haynes.com


                                              /s/ Rachel V. Barlotta
                                              Of Counsel
